I dissent. While I am unable to agree with what the Chief Justice has said in his opinion, yet it is the opinion of one member of the court who is as firmly convinced that the record justifies his statements as the rest of us are that it does not. He thinks his remarks are pertinent to the case and warranted by the record. The rest of us think they are not.
I know of no law, rule or regulation of any kind, nor have I been able to find a precedent for this most extraordinary proceeding, — whereby a majority of the court can control the thoughts or acts of another member of the court. Whether right or wrong, whether justifiable or not, I think each member of this court has the right to think as he pleases and to express his thoughts in a written opinion uncontrolled by the others. This court just recently, when dealing with the acts and conduct of the Governor, called upon Voltaire's comment upon the statement of another: "I wholly disapprove of what you say, but will defend to the death your right to say it." (State ex rel. Matson v.O'Hern, 104 Mont. 126, 65 P.2d 619.)
I believe that while we may possess the power, we have not the right to stay the hand of the Chief Justice to write what he thinks in the course of judicial proceedings. Any other rule in my opinion establishes a dangerous precedent. Here it is sought to strike out the whole of the opinion of the Chief Justice. *Page 579 
Some parts of it are unobjectionable, and for us to strike out the objectionable matter, leaving the rest to be published, is tantamount to writing an opinion for him, and one which only partially expresses his views.
As much as I dislike to see published in the Montana Reports as a permanent record what I believe is an unwarranted criticism of the conduct of counsel involved, yet I think it is a usurpation of power for the majority of this court to deny to another member of the court his right freely to express his views, and to have them recorded as a part of the court's opinion.
I agree with the rules announced in the cases cited in the majority opinion to the effect that the courts may keep their records free from stain and scandal, but those cases have to do with scandalous matter injected by counsel in the case, or by others than a member of the court. None of them have to do with scandalous matter injected by a member of the court. Court records are made by members of the court, and I think each member of the court has the right to participate in making the record. I think, therefore, it is error on the part of the majority to strike the opinion of the Chief Justice. I am prompted to take this view, not because of a desire to see that opinion published, nor because I think it is justified by the record, but solely on the ground that I think each member of this court has the right to express his opinion in cases presented to the court and thus to participate in making the court records. *Page 580